



Exhibit 10.1






AGREEMENT ON TERMS AND CONDITIONS OF STOCK AWARD


(Director Restricted Stock Award)




By checking the box next to “I have read the documents” and clicking the “I
ACCEPT” button, you are acknowledging and agreeing to all of the terms,
conditions and restrictions set forth in this AGREEMENT ON TERMS AND CONDITIONS
OF STOCK AWARD (this “Agreement”), which is made as of the Award Date (as such
term is used on your Computershare [_____] page), by and between Shiloh
Industries, Inc., a Delaware corporation (the “Company”), and you (the
“Grantee”).


1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2016
Equity and Incentive Compensation Plan (the “Plan”).


2.Grant of Restricted Shares. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, the Company has
granted to the Grantee as of the Award Date (the “Date of Grant”) an amount of
shares of Company common stock listed next to the “Total Granted” term set forth
on Grantee’s Computershare [_____] page (the “Restricted Shares”) in accordance
with the terms and conditions of this Agreement.


3.Restrictions on Transfer of Restricted Shares. Subject to Section 15 of the
Plan, the Restricted Shares shall not be transferable prior to Vesting (as
defined below) pursuant to Section 4 hereof other than by will or pursuant to
the laws of descent and distribution. Any purported transfer or encumbrance in
violation of the provisions of this Section 3 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Restricted Shares.


4.Vesting of Restricted Shares.


(a)
The Restricted Shares covered by this Agreement shall become nonforfeitable
(“Vest,” or similar terms) on the [_____] anniversary of the Date of Grant,
conditioned upon the Grantee’s continuous service on the Board through such date
(the period from the Date of Grant until the [_____] anniversary of the Date of
Grant, the “Vesting Period”). Any Restricted Shares that do not so Vest will be
forfeited, including, except as provided in Section 4(b) or Section 4(c) below,
if the Grantee ceases to continuously serve on the Board prior to the end of the
Vesting Period.



(b)
Notwithstanding Section 4(a) above, the Restricted Shares shall Vest if the
Grantee should die or become Disabled prior to the end of the Vesting Period
while the Grantee is continuously serving on the Board (to the extent the
Restricted Shares have not previously Vested).



(c)
(i) Notwithstanding Section 4(a) above, if at any time before the end of the
Vesting Period or forfeiture of the Restricted Shares, and while the Grantee is
continuously serving on the Board, a Change in Control occurs, then all of the
Restricted Shares will become Vested, except to the extent that a Replacement
Award is provided to the






--------------------------------------------------------------------------------





Grantee in accordance with Section 4(c)(ii) to continue, replace or assume the
Restricted Shares covered by this Agreement (the “Replaced Award”).


(ii) For purposes of this Agreement, a “Replacement Award” means an award (A) of
the same type (e.g., time-based restricted shares) as the Replaced Award, (B)
that has a value at least equal to the value of the Replaced Award, (C) that
relates to publicly traded equity securities of the Company or its successor in
the Change in Control or another entity that is affiliated with the Company or
its successor following the Change in Control, (D) if the Grantee holding the
Replaced Award is subject to U.S. federal income tax under the Code, the tax
consequences of which to such Grantee under the Code are not less favorable to
such Grantee than the tax consequences of the Replaced Award, and (E) the other
terms and conditions of which are not less favorable to the Grantee holding the
Replaced Award than the terms and conditions of the Replaced Award (including
the provisions that would apply in the event of a subsequent Change in Control).
A Replacement Award may be granted only to the extent it does not result in the
Replaced Award or Replacement Award failing to comply with or be exempt from
Section 409A of the Code. Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the Replaced Award if
the requirements of the two preceding sentences are satisfied. The determination
of whether the conditions of this Section 4(c)(ii) are satisfied will be made by
the Committee, as constituted immediately before the Change in Control, in its
sole discretion.


(iii) If, after receiving a Replacement Award, the Grantee experiences an
involuntary termination of Board service (or service on the Board of any of the
Company’s successors) within a period of two years after the Change in Control
and during the remaining vesting period for the Replacement Award, then the
Replacement Award will become Vested.


(d)
For purposes of this Agreement, “Disabled” shall mean that the Grantee is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.



5.Rights as a Shareholder. The Grantee shall have all the rights of a
shareholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and receive all dividends paid thereon; provided, however,
that any additional Common Shares or other securities that the Grantee may
become entitled to receive pursuant to a stock dividend or other distribution
shall be subject to the same restrictions as the Restricted Shares covered by
this Agreement.







--------------------------------------------------------------------------------





6.Retention of Stock Certificates by Company. The Restricted Shares will be
issued either (a) in certificate form or (b) in book entry form, registered in
the name of the Grantee, with legends or notations as applicable, referring to
the terms, conditions, and restrictions set forth in this Agreement.
Certificates representing the Restricted Shares, if any, will be held in custody
by the Company together with a stock power endorsed in blank by the Grantee with
respect thereto, until those Restricted Shares have Vested in accordance with
Section 4.


7.Adjustments. The number of Restricted Shares subject to this Agreement and the
other terms and conditions of the grant evidenced by this Agreement are subject
to adjustment as provided in Section 11 of the Plan.


8.Taxes. The Grantee will be solely responsible for the payment of all taxes
that arise with respect to the granting or Vesting of the Restricted Shares.


9.Compliance With Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Shares pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.


10.Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with or be exempt from the
provisions of Section 409A of the Code. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of the
Grantee).


11.Interpretation. Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Except as expressly provided in this
Agreement, capitalized terms used herein will have the meaning ascribed to such
terms in the Plan.


12.No Right to Future Awards or Board Membership. The grant of the Restricted
Shares under this Agreement to the Grantee is a voluntary, discretionary award
being made on a one-time basis and it does not constitute a commitment to make
any future awards. Nothing contained in this Agreement shall confer upon the
Grantee any right to continued service as a member of the Board.


13.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s written consent, and (b) the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code or Section 10D
of the Exchange Act.


14.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.







--------------------------------------------------------------------------------





15.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.


16.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Restricted Shares and the Grantee’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or request the Grantee’s consent to participate in the Plan by electronic
means. The Grantee hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.


17.Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.


18.Successors and Assigns. Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.


19.Acknowledgement. The Grantee acknowledges that the Grantee (a) has received a
copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.


20.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.





